DETAILED ACTION
This Office action is in response to the amendment filed 22 April 2022. Claims 1, 3-9, and 11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (lines 13-14), Claim 3, Claim 4, Claim 5, Claim 7 (lines 14-15), Claim 8 (lines 15-16), “said time interval” should be corrected to ---said at least one time interval---.
For Claim 8 (line 2), “each” should be corrected to ---each time interval---.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7-8, and 11, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0205623) in view of Tang et al. (US 2020/0100221) and Mucke (US 2005/0030927).
For Claims 1, 7, and 8, Uchiyama teaches a method implemented by a device, a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of a device configure the device (see paragraph 284), and a device for controlling a base station of a radiocommunications network wherein the device comprises: a processor; and a non-transitory computer-readable medium comprising instructions stored thereon (see paragraph 284), the method comprising: 
controlling a base station of a radiocommunications network multiplexing data in time intervals, each time interval having at least a synchronization time portion and at least a user data time portion organized in time-distributed and frequency-distributed resource blocks (see paragraphs 37, 234: LTE system is known to use a time/frequency grid, synchronization signals and user data transmissions), 
wherein the controlling comprises, for at least one of the time intervals: 
dividing said user data time portion into at least two sub-portions, including an active time sub-portion, capable of grouping together resource blocks to be sent out, and at least a time sub-portion that contains no resource blocks used, called an inactive time sub-portion (see paragraphs 53, 55: time sleep mode; paragraph 68: data sleep modes; paragraphs 97, 144, 114: combination sleep modes, data channel and subframe granularities); 
putting said base station into sleep-mode for at least one part of a duration of said inactive time sub-portion (paragraphs 97, 144, 114: subframe of data channel). 
Uchiyama as applied above is not explicit as to, but Tang teaches an active time portion being placed in time immediately before and/or after a synchronization time portion (see Figure 3, paragraphs 107-108 and paragraphs 80, 96: downlink data placed in minislot immediately preceding and/or following the SSB).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to position the active sub-portion of the data time portion of Uchiyama as in Tang when arranging the active sub-portion of Uchiyama. The motivation would be to conserve control resources at the base station by maximizing continuity of awake time periods to avoid excess powering up and down of the base station.
The references as applied above are not explicit as to, but Mucke teaches modifying a total duration of said time
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the total duration of time intervals as in Mucke when managing the base station side as in Uchiyama. One of ordinary skill would have been able to do so with the reasonably predictable result of managing active and inactive subframes in a known manner.
For Claim 4, the references as applied above are not explicit as to, but Mucke teaches the method, wherein the method comprises, after modifying the number of time slots forming the time interval, adapting a duration of a current inactive sub-portion (see paragraphs 30-31, Figure 3 A and B: adapting frame lengths and inactive sub-portion duration).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the total duration of time intervals as in Mucke when managing the base station side as in Uchiyama. One of ordinary skill would have been able to do so with the reasonably predictable result of managing active and inactive subframes in a known manner.
For Claim 11, Uchiyama further teaches the method, wherein the device is implemented by the base station (see paragraph 281: sleep management module may be in base station).

Claim 3, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0205623), Tang et al. (US 2020/0100221), and Mucke (US 2005/0030927) as applied to claim 1 above, and further in view of Wei (US 2015/0109975).
For Claim 3, while Uchiyama does take into account whether a satisfactory quality of services is achieved, thereby implying that the type of traffic is a consideration (see paragraphs 200-201), the references as applied above are not explicit as to, but in a similar field of endeavor, Wei teaches the method, wherein a number of time slots forming said inactive sub-portion and/or the number of time slots forming said time interval is set by taking into account at least one of the pieces of information belonging to at least one of the following: guaranteed service time; type of traffic to be transmitted; electrical energy availability (see abstract, paragraphs 7, 39, 43-44: traffic information using information about traffic, energy to go dormant).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use traffic and energy information as Wei when managing inactive intervals as in Uchiyama and Mucke. The motivation would be to avoid using resources unnecessarily.

Claim 5, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0205623), Tang et al. (US 2020/0100221), and Mucke (US 2005/0030927) as applied to claim 1 above, and further in view of Bergquist et al. (US 2017/0156176).
For Claim 5, the references as applied above are not explicit as to, but Mucke teaches modifying the number of time slots forming said time interval (see paragraphs 30-31, Figure 3 A and B: adapting frame lengths and inactive sub-portion duration).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the total duration of time intervals as in Mucke when managing the base station side as in Uchiyama. One of ordinary skill would have been able to do so with the reasonably predictable result of managing active and inactive subframes in a known manner.
	The references as applied above are not explicit as to, but in a similar field of endeavor Bergquist teaches, afterwards delaying application of a new duration of the inactive sub-portion, the modified number of time slots replacing a current number of time slots only q time intervals later, q being determined so as to keep a broadcasting of the synchronization signals at fixed instants (see paragraphs 60, 61: adjusting cycle length, maintain synchronization by waiting to apply new parameters at receiving side).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the application of new parameters as in Bergquist at the base station side in the system of Uchiyama, Tang, and Mucke. One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining a connection and synchronization even as parameters are dynamically adjusted.

Claim 6, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0205623), Tang et al. (US 2020/0100221), and Mucke (US 2005/0030927) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0219150).
For Claim 6, the references as applied above are not explicit as to, but in a similar field of endeavor Lee teaches the method, wherein, when a terminal can be handled by said base station or at least another base station, the method implements choosing a base station to communicate with said terminal, taking into account a distribution between the active and inactive sub-portions of at least one time interval in at least one of said base stations (see abstract, paragraphs 7-8, 51: upon determining that it carries the least traffic and thereby has the greatest proportion of inactive sub-portions, base station hands off terminals to base stations carrying more traffic).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for handing off terminals as in Lee when implementing the method of Uchiyama, Tang, and Mucke. The motivation would be to enable the base station to maximize its inactive sub-portions without causing service interruptions to terminals.

Response to Arguments
The amendment filed 22 April 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments. However, the amendments have resulted in new rejections under 35 USC 112 and the claims remain rejected thereunder.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards teachings of Uchiyama, the cited portions of Uchiyama teach that a data channel is comprised of both wake and sleep intervals. The sleep mode can take place during a data interval. Cited portions of Uchiyama also teach the determination to put a base station into sleep mode for a sub-portion of a data time resource. Moreover, paragraph 114 of Uchiyama teaches combination sleep modes (please note in the first action, the intent was to cite paragraph 114, by the examiner made a typographical error).
As regards teaching of Mucke, Mucke teaches the matter for which Mucke is relied upon. Mucke is not relied on for matter taught in Uchiyama and Tang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parizhsky et al. (US 2007/0165728) teaches a system in which an SSB is immediately followed by data signals (see paragraph 60, Figure 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/28/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466